Citation Nr: 0430028	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  97-17 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a seizure disorder, as a residual of a 
brain injury, has been received, and if so, whether service 
connection for a seizure disorder is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
February 1967.  

In a May 1993 rating decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
residuals of a brain injury with left hemiparesis.  The 
veteran was notified of that decision later in May 1993 but 
did not appeal.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating decision of 
the RO in Newark, New Jersey.  In that decision, the RO 
denied the veteran's petition to reopen his claim for service 
connection for a seizure disorder, as a residual of a brain 
injury.  The veteran filed a notice of disagreement (NOD) in 
July 1996, and the RO issued a statement of the case (SOC) in 
May 1997.  The veteran submitted a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
1997.  

In January 1998, the veteran testified during a hearing 
before an RO hearing officer; a transcript of that hearing is 
of record.  In October 1998, the veteran testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

In February 1999, the Board remanded the veteran's claim to 
the RO for additional development.  In October 1999, 
jurisdiction over the veteran's claims file was transferred 
to the Atlanta RO.  In September 2002, upon completion of the 
requested development, the RO issued a supplemental statement 
of the case (SSOC) that continued the denial of the veteran's 
claim.  

In November 2002, the Board undertook additional development, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  Thereafter, in 
June 2003, in light of the United States Court of Appeals for 
the Federal Circuit's decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (invalidating the provisions of section 19.9 purporting 
to confer upon the Board the jurisdiction to consider, in the 
first instance, evidence developed by the Board), the Board 
remanded the veteran's claim to the RO for consideration of 
developed evidence.  In a June 2004 SSOC, the RO found new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a seizure disorder 
as a residual of a brain injury.  The claim was then 
adjudicated on a de novo basis and denied.  The RO 
subsequently returned the veteran's claim to the Board.  

The Board points out that, regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence had been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board 
has characterized the issue on appeal as noted on the title 
page of this decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen and the underlying claim 
for service connection has been accomplished.  

2.  In a May 1993 rating decision, the RO determined that new 
and material evidence had not been submitted to the reopen 
the veteran's claim for service connection for residuals of a 
brain injury with left hemiparesis.  The veteran was notified 
of the decision later in May 1993, but did not appeal.  

3.  Additional evidence associated with the claims file since 
the RO's May 1993 rating decision was not previously before 
agency decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  Prior to his active service, the veteran underwent a 
right craniotomy for a brain abscess/lesion (hereinafter 
"brain injury").  

5.  Competent medical evidence relates the veteran's current 
seizure disorder to his brain injury.  

6.  A pre-existing brain injury did not undergo a permanent 
worsening as a result of the veteran's active military 
service.  

7.  The competent medical evidence of record weighs  against 
a finding that the seizure disorder was aggravated by the 
veteran's active active military service.  


CONCLUSIONS OF LAW

1.  The May 1993 RO rating denial of the petition to reopen 
the claim for service connection for a seizure disorder is is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  

2.  Since May 1993, new and material evidence has been 
received, , and the requirements to reopen the claim for 
service connection for a seizure disorder, as a residual of a 
brain injury, have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection for a seizure 
disorder, as a residual of a brain injury, have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
seizure disorder, as a residual of a brain injury, all 
notification and development action needed to render a fair 
decision on that aspect of the appeal has been accomplished.  

As regards the underlying claim for service connection a 
seizure disorder , the Board finds that,  considering the 
record in light of the duties imposed by the VCAA and its 
implementing regulations, all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.  

Through a February 2004 notice letter, a May 1997 SOC, as 
well as January 1998, September 2002, and June 2004 SSOCs, 
the veteran was notified of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter 
"Court") held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As indicated above, the first three content on 
notice requirements have been met.  

With respect to the fourth requirement, the Board notes that 
the veteran has not been explicitly informed of the need to 
submit all pertinent evidence in his possession.  However, a 
VA Form 119 (Report of Contact), created sometime on or after 
April 2000, reflects the veteran's report that he had no 
additional medical evidence to submit.  Furthermore, the 
February 2004 notice letter advised the veteran that he could 
submit his own statements or statements from others 
describing his physical disability symptoms.  Thus, the Board 
finds that the veteran has been put on  notice of the need to 
submit pertinent evidence in his possession associated with 
his claim.  Therefore, the Board finds that all four of 
Pelegrini's content of notice requirements have been met in 
the instant case.  See also VAOPGCPREC 7-2004 (July 16, 
2004).  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the June 1996 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than four years after the June 1996 rating 
decision.  The Board also finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

In this respect, the Board points out that the May 1997 SOC 
notified the veteran what was needed to substantiate his 
claim, and the January 1998, September 2002, and June 2004 
SSOCs noted the evidence that had been considered.  After 
each, the veteran was afforded an opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA's duties in 
its letter of February 2004.  Neither in response to that 
letter, nor at any other point during the pendency of this 
appeal, has the veteran informed the RO of the existence of 
any evidence that has not already been obtained.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to satisfy the duty to 
assist.  The  veteran has been afforded the opportunity to 
testify in support of his claim; existing, pertinent records 
have been associated with the claims file; and the veteran 
has been provided VA examinations to obtain information as to 
the nature and etiology of his seizure disorder.  
Significantly, the record does not otherwise indicate that 
there are existing records pertinent to the claim on appeal 
that need to be obtained.  In this respect, during  his 
January 1998 hearing, the veteran testified that Dr. Elliot 
Rinzler and a Dr. Amato-whom had reportedly treated the 
veteran in the 1970's for seizures-were deceased,  and that 
records from either doctor were unavailable.  Additionally, 
the RO was unable to obtain treatment records from Robert E. 
Greene, M.D., and L. Scott Eisenberg, M.D.  In April 2000, 
the RO requested that the veteran contact Dr. Eisenberg and 
obtain any available records.  The RO later notified the 
veteran of its attempts at obtaining records from Drs. Greene 
and Eisenberg in the September 2002 and June 2004 SSOCs.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  


Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim.  

II.  Petition to Reopen

In a May 1993 decision, the RO denied the veteran's petition 
to reopen his claim for service connection for residuals of a 
brain injury with left hemiparesis.  As the veteran did not 
appeal that decision, it is final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, March 1996, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
received,  VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the May 1993 RO 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence considered at the time of the RO's May 1993 decision 
included the veteran's service medical records; examination 
reports and letters from Dr. Greene, dated from August 1985 
to August 1988; an April 1989 report of VA examination; and a 
neurological consultation report from Dr. Eisenberg (Essex 
Neurological Associates), dated in January 1993.  Based on a 
review of the evidence, the RO determined that the veteran 
had not presented new and material evidence to reopen his 
previously denied claim.  

Evidence associated with the claims file since the RO's May 
1993 rating decision, in particular, includes an April 1996 
report of VA examination, a February 1997 VA medical opinion, 
a July 1997 statement from Dr. Eisenberg, transcripts of 
hearing testimony from January and October 1998, and reports 
of VA examination dated in October 1999 and March 2003.  

The Board finds that this evidence is "new" in the sense that 
it was not previously before agency decision makers.  The 
Board also finds that some of the evidence is "material" for 
purposes of reopening, as it is so significant that it must 
be considered to fairly decide the merits of the claim.  In 
this regard, the February 1997 VA opinion, along with Dr. 
Eisenberg's statement, and the reports of VA examination in 
October 1999 and March 2003, provide opinions on the nature 
and etiology of the veteran's seizure disorder and its 
relation to service.  

The Board notes that, to constitute new and material evidence 
for the purposes of reopening a previously disallowed claim, 
the evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  As new and material 
evidence has been submitted, the criteria for reopening the 
claim for service connection for a seizure disorder as a 
residual of a brain injury have been met.

III.  Service Connection for a Seizure Disorder

A.  Factual Background

The report of the veteran's entrance examination in March 
1965 reflects a prior medical history of skull surgery at the 
age of 13.  At the time of the examination, there was no 
noted disability or diagnosis with respect to the surgery 
noted.  

In October 1966, the veteran was treated for a seizure, 
diagnosed as probable grand-mal type of questionable 
etiology.  Phenobarbital was prescribed on initial emergency 
room admission.  A neurology consultation in November 1966 
reflects that further history from the veteran indicated that 
when he was 13 years of age, he had a trepanation (burr hole) 
in the right parietal bone, almost midline, because it was 
suspected that he had a brain abscess.  In November 1966, 
after both skull X-ray studies and a neurological examination 
revealed no signs of increased intracranial pressure, the 
veteran was returned to duty without medication. 

The report of the veteran's separation medical examination in 
November 1966 notes a pre-service medical history of the 
draining of a brain abscess, and that neurology findings on 
examination earlier in November 1966 were negative.  In 
December 1966, the veteran received treatment for vertigo, 
dizziness, nausea, and blurred vision.  

VA and private treatment records post service reflect 
treatment for a seizure disorder no earlier than 1980, 
although the veteran reported prior treatment from 
approximately 1970 or 1971 from a private physician.  

An August 1985 treatment summary from Dr. Greene reflects the 
veteran's history of a right craniotomy prior to service and 
over the years developing a progressively increasing left 
hemiparesis as well as convulsive attacks.  Dr. Greene noted 
that a CT (computed tomography) scan of the veteran's brain 
in February 1980 had revealed right frontotemporal brain 
damage, and that a repeat CT scan in December 1984 had 
revealed brain atrophy and scarring on the right side.  The 
diagnosis was right frontoparietal brain atrophy and scarring 
in addition to a convulsive disorder, due to brain atrophy 
and scarring.  Dr. Greene also noted that the condition was 
not static but gradually becoming worse as the brain scarring 
advanced.  An October 1986 statement from Dr. Greene 
diagnosed left hemiplegia due to brain damage, with 
convulsive state also due to brain damage.  

An April 1989 report of VA examination notes the veteran's 
medical history and his report of continued seizures and 
hemiparesis.  Following a clinical evaluation, the 
examinerdiagnosed residual right frontotemporal craniotomy 
with left spastic hemiparesis and tonic-clonic seizures.  

In a  July 1993 neurological consultation report, Dr. 
Eisenberg indicated that, sometime in the 1950's, the veteran 
underwent a right-sided craniotomy.  It was noted that the 
veteran was later subject to seizures, which were grand mal 
in type.  The veteran  reported that he was discharged from 
service without any medical complications, and that he was 
employed as a postal worker up until 1986.  Dr. Eisenberg's 
impression was static right cerebral syndrome, etiology 
unknown; status post right-craniotomy for unknown 
indications; as well as left hemiparesis and a history of 
seizures.  

An April 1996 report of VA examination reflects the veteran's 
reported history of a craniotomy for fluid in his brain about 
thirty years previously, and a history of a seizure disorder 
for the same period of time, which was initially diagnosed in 
the service.  Following a clinical evaluation, the examiner 
diagnosed left-sided hemiparesis, the left leg weaker than 
the left arm, secondary to right craniotomy; and history of 
generalized tonic-clonic seizure for thirty years, stable on 
current medications.  Addendum memos of July 1996 and 
February 1997 from the April 1996 examiner include notations 
that the veteran's seizure disorder was "service related," 
and that the current seizure disorder, while initially 
presented in service, was related to pre-service brain 
surgery.  

A July 1997 statement from Dr. Eisenberg notes in particular 
that, "[The veteran's] seizures date back to the mid 1960's 
and presumably were related to a craniotomy that had been 
done during the 1950's for unclear reasons."  

In January 1998, the veteran testified that, while in 
service, he had never been told why he had had a seizure or 
what caused the seizure.  He stated that Dr. Rinzler had told 
him that the stress of the military could have triggered his 
seizures.  The veteran also stated that the Army knew of his 
medical history prior to service, but still inducted him 
anyway.  

During the October 1998 Board hearing, the veteran described 
his medical history to include his treatment for seizures.  
He stated that, other than Dr. Rinzler, no other treating 
physician had ever suggested or provided a reason why he 
began having seizure activity in service.  

An October 1999 report of VA examination reflects the 
veteran's report of no history of head injury or family 
history of epilepsy.  The examiner noted that the veteran had 
a craniotomy done for a possible brain abscess, which caused 
left hemiparesis at the age of thirteen, and that nine years 
later the veteran had his first seizure while in active 
service.  The examiner noted that it was obvious that if 
somebody had had structural damage to the brain causing left 
hemiparesis and then developed seizures, it was very likely 
that the structural damage to the brain was causing the 
seizures.  The examiner opined that the veteran's seizure 
disorder was most likely secondary to the previous right 
cerebral damage, which was existing at the time the veteran 
entered active service.  

A March 2003 report of VA examination reflects that the 
veteran had had a CT scan of the brain done at a private 
hospital in New Jersey, which revealed right cerebral 
encephalomalacia suggestive of previous structural damage of 
the right cerebral hemisphere.  Following his evaluation of 
the veteran, the examiner's clinical impression was 
generalized tonic-clonic, as well as complex-partial, seizure 
disorder secondary to right cerebral damage at the age of 13.  
The examiner noted that the veteran appeared to have 
postoperative residuals of brain surgery or right cerebral 
brain damage with left leg weakness and minimal memory 
impairment.  

The examiner opined that, based on the notes of Dr. Greene, 
the veteran's residual impairment due to his brain injury had 
slowly progressed.  He concluded that the seizures, which 
reportedly had first manifested in service, were not 
indicative of a permanent worsening of the brain injury 
during service.  The examiner also concluded that increasing 
left leg weakness, which the veteran had claimed had occurred 
after he joined the service, could be possible sometimes as a 
natural progression of the condition in certain post 
infectious conditions.  In this respect, he stated that the 
increasing severity associated with the brain injury could 
result in the current seizure disorder.  

B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.   

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that section 3.304(b) is thus invalid and should not be 
followed.  Id.

There can be no aggravation of a preexisting disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).  

The evidence documents the veteran's history of a craniotomy 
at age 13 as a result of a reported brain injury.  The 
veteran reported such a history in service, and has 
consistently reported a similar history post service, as is 
documented in both VA and private medical records.  There is 
nothing in the record that contradicts this history.  As 
such, the Board finds that there is clear and unmistakable 
evidence that prior to service, the veteran underwent a right 
craniotomy for a brain injury.  

A CT scan of the veteran's brain in 1980 revealed right 
frontotemporal brain damage, the area of the craniotomy.  The 
brain damage was manifested by atrophy and scarring.  Dr. 
Greene, Dr. Eisenberg, and two VA examining physicians have 
attributed the veteran's convulsive state, i.e., seizures, to 
his pre-service brain injury and associated craniotomy.  
Thus, the competent medical evidence documents that the 
veteran's current seizure disorder, first shown to have 
manifested in service, is a result of the pre-service brain 
injury.  Therefore, the next question the Board must address 
is whether the pre-service brain injury underwent a permanent 
increase in severity as a result of military service.  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  38 
C.F.R. § 3.306(b).

The March 2003 VA examiner has opined that the veteran's 
seizures were not indicative of a permanent worsening during 
service of the pre-existing brain injury, and that increasing 
residual symptomatology, i.e., the seizure disorder, was 
possible sometimes as a natural progression of the condition.  
There is no evidence of record that contradicts the VA 
examiner's opinion.  The Board has considered the veteran's 
contention that a private doctor, Dr. Rinzler, reported that 
there was a possibility that the veteran's seizures were 
related to the stresses associated with service.  As noted 
above, records associated Dr. Rinzler's treatment of the 
veteran are not available.  Furthermore, the veteran's report 
of what Dr. Rinzler reportedly told him, does not constitute 
a probative medical opinion to support the claim.  In this 
regard, the Court has held that, "what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

While the Board has considered the veteran's assertions, the 
Board also points out that, as a layperson without the 
appropriate medical training and experience, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical 
relationship between his seizure disorder and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v.  Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under the circumstances of this case, as noted above, the 
Board determines that there is clear and unmistakable 
evidence that prior to service the veteran had a brain injury 
for which he underwent a craniotomy.  The Board also 
determines that there is clear and unmistakable evidence that 
the brain injury, which has been identified as the cause of 
the veteran's seizures, did not undergo a permanent worsening 
in, or as a result of,service.  Thus, the Board finds the and 
the presumption of soundness has been rebutted, and that the 
veteran's pre-service brain injury was not aggravated by 
service See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
VAOPGCPREC 3-2003 (2003).  

Therefore, while sympathetic to the veteran's contentions, 
the Board concludes that the criteria for service connection 
for a seizure disorder, identified as a residual of a pre-
service brain injury, on the basis of in-service aggravation, 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

To the limited extent that new and material evidence to 
reopen the claim of service connection for seizure disorder, 
as a residual of a brain injury, has been received, the 
appeal is granted.

Service connection for a seizure disorder is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



